Citation Nr: 0731894	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Entitlement to an initial compensable evaluation for 
post-operative recurrent right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right shoulder condition.  It is also on 
appeal from a January 2006 rating decision that granted 
service connection for post-operative, recurrent right 
inguinal hernia, with a noncompensable evaluation.  

The issue of service connection for a back disorder was 
withdrawn in August 2007.

The issue of entitlement to an initial compensable evaluation 
for post-operative recurrent right inguinal hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 1982 rating decision denied service 
connection for scapulocostal syndrome; the veteran did not 
appeal the decision within one year of receiving notification 
and thus the decision is final.

2.  Evidence added to the record since the September 1982 
rating decision does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a right shoulder disorder, and does not raise 
a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

Evidence received since the September 1982 rating decision 
denying service connection for scapulocostal syndrome is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A September 1982 rating decision denied service connection 
for scapulocostal syndrome.  The veteran did not appeal this 
decision within one year of receiving notification and thus 
the decision is final.  38 U.S.C.A. § 7105 (West 2002).  
Evidence of record at the time of the rating decision 
included service medical records and an August 1982 VA 
examination report.  The rating decision noted that no right 
shoulder injury was shown during active duty, and no 
significant right shoulder findings were found by the VA 
examination.  

The September 1982 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the September 1982 rating decision, the veteran has 
submitted various post-service VA treatment records.  Some 
are duplicate copies of evidence already of record at the 
time of the September 1982 rating decision and thus are not 
new.  

The newly submitted records show treatment for complaints of 
right shoulder muscle pain and include diagnoses such as 
muscle strain and muscle strain/spasm.  Overall, these post-
service treatment records are negative for any evidence of an 
inservice right shoulder injury, or a link between the 
veteran's current right shoulder complaints and service.  
Thus, the evidence is not material within the meaning of 
38 C.F.R. § 3.156(a) and the claim is not reopened. 

The veteran's own assertions alleging an etiological 
relationship between his current right shoulder complaints 
and his service are redundant of his prior contentions and do 
not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (West 2002).  Just as the 
Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against the 
application to reopen the claim for service connection, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in April 
2003, March 2006 and April 2006 that discussed the particular 
legal requirements applicable to the veteran's claim, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in March and April 2006.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant the claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With regard to Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
all other notice requirements, the Board finds that any 
deficiency in the notice to the veteran or the timing of this 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA is 
not obligated to provide a medical examination if the veteran 
has not presented new and material evidence to reopen a final 
claim.  38 U.S.C.A. § 5103A(f).  In this case, the RO has 
made all reasonable efforts to assist the veteran in the 
development of his claim.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
right shoulder disorder is denied.


REMAND

As discussed above, the VCAA requires, among other things, 
that VA assist a claimant in obtaining evidence.  Such 
assistance includes providing a medical examination, 
obtaining a medical opinion or obtaining medical records when 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

During an August 2007 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had an upcoming 
surgery scheduled to repair a recurrence of his service-
connected inguinal hernia.  The claims file contains VA 
correspondence dated in August 2007 informing the veteran of 
a scheduled consultation with a VA general surgeon.  The 
record does not contain evidence of the surgery.

The veteran also testified during the hearing that his 
inguinal hernia results in him either missing work or being 
put on light duty.  Evidence in the claims file reveals that 
VA put the veteran on a no-work restriction for two days in 
July 2007, followed by instructions to lift no more than 15 
pounds.  The record does not contain any corresponding 
employment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of 
treatment of the veteran's inguinal 
hernia, including surgical records, at 
the John Cochran Division or Jefferson 
Barracks, which have not been 
previously secured.  The veteran is 
asked to send this information himself 
as soon as possible to avoid delay in 
the adjudication of his claim.

2.  After obtaining any necessary 
authorization, the RO should obtain 
from the veteran's employer any 
employment records showing time missed 
for medical appointments or health 
reasons, inability to perform certain 
tasks, performance reviews, or any 
other information relevant to his 
initial compensable evaluation claim.

3.  Then, schedule the veteran for an 
appropriate examination to evaluate the 
current severity of the service-
connected post-operative recurrent 
right inguinal hernia. 

The claims folder should be available 
for review and the examination report 
should indicate whether such review was 
accomplished.  The examiner should 
provide an account of the veteran's 
subjective complaints and all relevant 
objective findings on physical 
examination.  The examination should 
comply with the appropriate AMIE 
protocol.

4.  Then, readjudicate the veteran's 
claim for a compensable initial 
evaluation for post-operative recurrent 
right inguinal hernia.  If the decision 
is adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


